Exhibit 99.1 PROFESSIONAL RESOURCE MANAGEMENT, INC. and DESK FLEX, INC. COMBINED FINANCIAL STATEMENTS As of February 29, 2008 and the Years Ended February 29, 2008 and February 28, 2007 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders Professional Resource Management, Inc. and Desk Flex, Inc. Palatine, Illinois We have audited the accompanying combined balance sheet of Professional Resource Management, Inc. and Desk Flex, Inc. as of February 29, 2008, and the related combined statements of operations and shareholder’s equity, and cash flows for the years ended February 29, 2008 and February 28, 2007.These financial statements are the responsibility of the Companies’ management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Companies are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companies’ internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Companies as of February 29, 2008, and the results of its operations and its cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying combined financial statements have been prepared assuming that the Companies will continue as a going concern.As discussed in Note 2 to the combined financial statements, the Companies have experienced losses since inception and its liabilities exceed its assets.Those conditions, among others, raise substantial doubt about the Companies’ ability to continue as going concerns.Management's plans regarding these matters are also described in Note 2.The accompanying combined financial statements do not include any adjustments that might result from the outcome of this uncertainty. GBH CPAs, PC www.gbhcpas.com Houston, Texas June 9, -2- PROFESSIONAL RESOURCE MANAGEMENT, INC. and DESK FLEX, INC. COMBINED BALANCE SHEET As of February 29, 2008 ASSETS Current Assets: Cash $ 18,397 Accounts receivable 13,666 Total current assets 32,063 Property and equipment, net of accumulated depreciation of $13,146 18,980 TOTAL ASSETS $ 51,043 LIABILITIES AND STOCKHOLDER’S EQUITY LIABILITIES Current Liabilities: Deferred revenue $ 50,021 Total liabilities 50,021 STOCKHOLDER’S EQUITY Common stock, PRM, no par value, 10,000 shares authorized, 1,000 shares issued and outstanding 100 Common stock, DF, no par value, 100,000 shares authorized, 2,000 shares issued and outstanding 2,000 Accumulated deficit (1,078 ) Total stockholder’s equity 1,022 TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ 51,043 See notes to combined financial statements. -3- PROFESSIONAL RESOURCE MANAGEMENT, INC. and DESK FLEX, INC. COMBINED STATEMENTS OF OPERATIONS Years Ended February 29, 2008 andFebruary 28, 2007 2008 2007 Revenue $ 393,785 $ 653,351 Operating expenses: Cost of revenue 30,170 80,566 Salaries and wages – shareholder 51,190 169,959 Salaries and wages – other 186,276 176,675 Professional fees 47,402 45,237 Other general & administrative 112,790 207,247 Depreciation 7,170 6,553 Total operating expenses 434,998 686,237 Operating income (loss) (41,213 ) (32,886 ) Other income (expense): Interest income 208 460 Interest expense (27 ) (22 ) Gain on sale of property and equipment – 2,610 Total other income (expense) 181 3,048 Net loss $ (41,032 ) $ (29,838 ) Basic and diluted net loss per common share $ (13.68 ) $ (9.95 ) Weighted average common shares outstanding 3,000 3,000 See notes to combined financial statements. -4- PROFESSIONAL RESOURCE MANAGEMENT, INC. and DESK FLEX, INC. COMBINED STATEMENTS OF CHANGES IN STOCKHOLDER’S DEFICIT Years Ended February 29, 2008 andFebruary 28, 2007 PRM Common Stock DF Common Stock Retained Earnings (Accumulated Total Stockholders’ Shares Amount Shares Amount Deficit) Equity Balance at February 28, 2006 1,000 $ 100 2,000 $ 2,000 $ 69,792 $ 71,892 Net loss (29,838 ) (29,838 ) Balance at February 28, 2007 1,000 100 2,000 2,000 39,954 42,054 Net loss (41,032 ) (41,032 ) Balance at February 29, 2008 1,000 $ 100 2,000 $ 2,000 $ (1,078 ) $ 1,022 See notes to combined financial statements. -5- PROFESSIONAL RESOURCE MANAGEMENT, INC. and DESK FLEX, INC. COMBINED STATEMENTS OF CASH FLOWS Years Ended February 29, 2008 and February 28, 2007 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (41,032 ) $ (29,838 ) Adjustments to reconcile net loss to cash used in operating activities: Gain on sale of property and equipment – (2,610 ) Depreciation 7,170 6,553 Changes in: Accounts receivable 33,203 63,807 Accounts payable and accrued liabilities (3,406 ) 4,736 Deferred revenue 6,132 (21,464 ) Net cash provided by operating activities 2,067 19,854 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment – (32,126 ) Proceeds from sale of property and equipment – 13,000 Net cash used in investing activities – (19,126 ) NET CHANGE IN CASH 2,067 728 CASH AT BEGINNING OF YEAR 16,330 15,602 CASH AT END OF YEAR $ 18,397 $ 16,330 Supplemental Disclosures: Interest paid $ – $ – Income tax paid – – See notes to combined financial statements. -6- PROFESSIONAL RESOURCE MANAGEMENT, INC. and DESK FLEX, INC. NOTES TO
